DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 1-20 are pending, in which claims 1, 9, and 14 are in independent form.  
Drawings
3.	The applicant’s drawings submitted on February 28, 2019 are acceptable for examination purposes.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/15/2019.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application 16/289126
US Patent 10, 223, 452 B2
1. A method comprising:  obtaining, via an application of a computing device, input requesting web content;  in response to obtaining the input, accessing the web content and receiving mark-up language code that describes the web content for presentation by the application, the mark-up language code including references to one or more search providers that are referenced in the web content and usable by the application for searches, the references including attributes that specify the one or more search providers;  in response to receiving the mark-up language code, identifying the one or more search providers as being referenced by the web content;  generating a list from which a search provider for conducting the searches is selectable from the referenced and identified search providers, the list being generated using the attributes included in the references;   

exposing the list of referenced and identified search providers using the references within the mark-up language of the web content; and  enabling, in response to exposing the list of referenced and identified search providers, a search to be conducted using the search provider selected from the list of exposed search providers without installing the search provider. 9. One or more computer-readable storage memories storing instructions that, when executed by a computing device, cause the computing device to perform operations, the operations comprising: obtaining, via a browser, input requesting web content; in response to obtaining the input, accessing the web content and receiving mark-up language code that describes the web content for presentation by the browser, the mark-up language code including references to one or more search providers usable by the browser for searches, the references including attributes that specify the one or more search providers; in response to receiving the mark-up language code, identifying the one or more search providers by detecting the references included in the mark-up language code; generating a list from which a search provider for conducting the searches is selectable from the identified search providers, the list being generated using the attributes included in the references; and exposing the list of identified search providers using the references within the mark-up language of the web content, individual search providers of the list are selectable via the list to cause a search component of the browser to perform a 

obtaining, via an application of a computing device, input requesting access to web content;   responsive to obtaining the input, navigating to access the web content and receiving mark-up language code that describes the web content for presentation by the application, the mark-up language code including references to one or more search providers that are promoted in the web content and usable by the application for searches, the references including attributes that specify the one or more search providers;  upon receiving the mark-up language code, parsing the mark-up language code automatically to identify the one or more search providers as being promoted by the web content by detecting the references;  generating a list from which a search provider for conducting the searches is selectable from the promoted search providers identified by the references within the web content, the list being generated using the attributes included in the references and parsed from the mark-up language code; exposing the list of promoted search providers that includes the one or more search providers identified as being promoted by the web content using the references within the mark-up language of the web content; and  enabling, responsive to exposing the list of promoted search providers, a search to be conducted using the search provider selected from the list of exposed promoted search providers without installing the search provider.10. One or more computer-readable storage memories storing instructions that, when executed by a computing device, cause the computing device to implement a browser that is configured to perform operations comprising: obtaining, via the browser, input requesting access to web content; responsive to obtaining the input, navigating to access the web content and receiving mark-up language code that describes the web content for presentation by the browser, the mark-up language code including references to one or more search providers that are promoted in the web content and usable by the browser for searches, the references including attributes that 
15. A computing device comprising: one or more processors; one or more computer-readable media storing instructions executable via the one or more processors to implement a browser configured to perform operations comprising: obtaining, via the browser, an input requesting access to web content; 
responsive to obtaining the input, navigating to access the web content and receiving mark-up language code that describes the web content for presentation by the browser, the mark-up 



6.	Claims 1, 9, and 14 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 10, and 15 of U.S. Patent No. 10,223,452 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a directly broader version of the patented claims noted in the parent case. The patented claims include all the limitations of the instant claims and provide further limitations. Further, while some of the claims take a different form, this is obvious to one of ordinary skill in the art based on the parent disclosure that the invention can be implemented as a method, a computer-based system, an article of manufacture, etc. A comparison of instant claims to the patented claims is made above with similar language identified. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
8.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihai et al. U.S. 2005/0076016 A1 (hereinafter Mihai) in view of Morrill et al. U.S. 2002/0107718 A1 (hereinafter Morrill).


  	Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Mihai and Morrill discloses a method, wherein the attributes included in the references includes descriptions of the one or more search providers that enable a search component of the application to recognize the one or more search providers as being referenced by the web content (Mihai [0019] describes that the invention provides to a user to search any number of repositories and search engines (i.e., search providers. This is equivalent to enabling search using various search providers. See also [0055] & [0066] describes the system configured to generate list of search providers, in order to do so the system utilized basic attributes). 

Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Mihai and Morrill discloses a method, wherein the exposing the list of referenced search providers comprises causing the application to display a dropdown menu containing the list of referenced search providers (Mihai [0066] where the system enable listing of search providers to be accessed by the search client). 
Regarding claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Mihai and Morrill discloses a method, wherein the exposing the list of referenced search providers comprises causing the application to display an icon associated with the list of referenced search providers that is operable to display the list (Mihai [0071] where the search provider display search providers, e.g., “responses from the search providers 240 are returned to the web server 220 which can be displayed in a uniform manner”). 
Regarding claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Mihai and Morrill discloses a method, wherein individual search 
Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Mihai and Morrill discloses a method, wherein the attributes that specify the one or more search providers include descriptive tags included in the mark-up language code that enable the detecting of the references (Mihai [0043] discloses in return to the received request a hypertext markup language received by the client device, the markup language includes information about the web content, e.g., “the returned information is in hypertext markup language (HTML) which is interpreted by the client browser 210 and displayed for the user 200”). 
Regarding claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Mihai and Morrill discloses a method, wherein the application comprises a browser (Mihai [0043] e.g., “the search framework is implemented as a feature for use with a website in which search facilities are being provided. As shown in 
Regarding claims 9 and 14,  	these claims are similar in scope to claim 1 and are rejected under a similar rational.  	Regarding claims 10 and 15,  	these claims are similar in scope to claim 2 and are rejected under a similar rational. 
Regarding claims 11 and 16,  	these claims are similar in scope to claim 3 and are rejected under a similar rational. 
Regarding claims 12 and 18,  	these claims are similar in scope to claim 4 and are rejected under a similar rational.
Regarding claims 13 and 17,  	these claims are similar in scope to claim 5 and are rejected under a similar rational.
Regarding claim 20,  	Claim 20 is similar in scope to claim 7 and is rejected under a similar rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Monday – Friday 8:30AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156